       Case 1:20-cv-08922-VEC Document 15 Filed 04/13/21 Page 1 ofSDNY
                                                           USDC    1
                                                           DOCUMENT
                                                           ELECTRONICALLY FILED
                                                           DOC #:
UNITED STATES DISTRICT COURT                               DATE FILED: 4/13/2021
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 DILENIA PAGUADA, on behalf of herself and all :
 others similarly situated,                                     :          20-CV-8922 (VEC)
                                                                :
                                              Plaintiff,        :                ORDER
                            -against-                           :
                                                                :
 WHITMORE FAMILY ENTERPRISES, LLC,                              :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X


VALERIE CAPRONI, United States District Judge:

        WHEREAS on March 22, 2021, the Court entered a case management plan in this matter,

Dkt. 14;

        WHEREAS on March 22, 2021, the Court further ordered Defense counsel to file a

notice of appearance by March 24, 2021, Dkt. 13; and

        WHEREAS Defense counsel did not file a notice of appearance by the deadline and has

not filed an appearance to date;

        IT IS HEREBY ORDERED that Defendant must answer, move, or otherwise respond to

the Complaint by no later than Friday, April 23, 2021.

        IT IS FURTHER ORDERED that Defense counsel must file a notice of appearance by no

later than Friday, April 23, 2021.



SO ORDERED.
                                                                    ________________________
Date: April 13, 2021                                                   VALERIE CAPRONI
      New York, New York                                             United States District Judge
